Execution Version




AMENDMENT NO. 4, dated as of May 18, 2020 (this “Amendment”), to the Credit
Agreement dated as of December 11, 2017 (as amended by Amendment No. 1, dated
January 12, 2018, Amendment No. 2, dated February 19, 2020, Amendment No. 3,
dated February 26, 2020 and as further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CIRCOR INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), the
other Credit Parties party thereto, DEUTSCHE BANK AG NEW YORK BRANCH, as Term
Loan Administrative Agent and as Collateral Agent, TRUIST BANK (f/k/a SunTrust
Bank), as the Revolver Administrative Agent, Swing Line Lender and an LC Issuer
and each other Lender and LC Issuer from time to time party thereto
(collectively, the “Lenders”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.
WHEREAS, pursuant to Section 11.12 of the Credit Agreement, the Credit Agreement
may be amended with the written consent of the Borrower, the Administrative
Agents and the Required Lenders;
WHEREAS, the Borrower, the Administrative Agents and the Required Lenders party
hereto desire to amend the Existing Credit Agreement on the terms set forth
herein;
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
SECTION 1. Amendments. Effective as of the Amendment No. 4 Effective Date, the
Loan Agreement shall be amended as follows:
(a)     The definition of “Immaterial Subsidiary Testing Date” in Section 1.01
of the Credit Agreement shall be amended by deleting the word “year” and
replacing it with the word “quarter.”
(b)     The definition of “Notice Office” in Section 1.01 of the Credit
Agreement shall be deleted in its entirety and replaced with the following:
““Notice Office” means (i) in the case of the Term Loan Administrative Agent,
the office of the Term Loan Administrative Agent at 60 Wall Street, 2nd Floor,
New York, New York, 10005, Attention: Jessica Lutrario (email:
jessica.lutrario@db.com) and (ii) in the case of the Revolver Administrative
Agent, the office of the Revolver Administrative Agent at 3333 Peachtree Rd Ne,
8th Floor, Atlanta, Georgia, 30326, Attention: Anika Kirs (email:
anika.kirs@suntrust.com), or such other office as the applicable Administrative
Agent may designate in writing to the Borrower from time to time.”
(c)     Section 6.01(a) of the Credit Agreement shall be amended by deleting the
phrase “90 days” and replacing it with the phrase “100 days (or, if longer,
within two Business Days after the last day of any extension or deferral period
permitted by the SEC from time to time for the filing of annual reports on Form
10-K or on any applicable equivalent form).”
(d)     Section 6.01(a) of the Credit Agreement shall be amended by deleting the
phrase “50 days” and replacing it with the phrase “60 days (or, if longer,
within two Business Days after the







--------------------------------------------------------------------------------

-2-


last day of any extension or deferral period permitted by the SEC from time to
time for the filing of quarterly reports on Form 10-Q or on any applicable
equivalent form).”
(e)     Section 6.01(k) shall be amended by deleting the phrase “subpart (a)”
and replacing it with the phrase “subparts (a) and (b).”
SECTION 2.     Conditions to Effectiveness. This Amendment shall become
effective on the date (such date being referred to as the “Amendment No. 4
Effective Date”) when each of the following conditions shall have been
satisfied:
(a)     (i) the Borrower shall have executed and delivered a counterpart of this
Amendment to the Administrative Agents, (ii) Lenders constituting Required
Lenders (the “Consenting Lenders”) shall have executed and delivered
counterparts of this Amendment to the Administrative Agents and (iii) each
Administrative Agent shall have executed a counterpart of this Amendment;
(b)     each of the representations and warranties of each Credit Party
contained in Section 3 hereof shall be true and correct on and as of the
Amendment No. 4 Effective Date;
(c)     no Default or Event of Default shall have occurred and be continuing on
the Amendment No. 4 Effective Date;
(d)     Deutsche Bank Securities Inc. shall have received the fees in the
amounts previously agreed to in writing with the Borrower to be received on the
Amendment No. 4 Effective Date pursuant to that certain Engagement Letter, dated
as of May 11, 2020 and under Section 11.01 of the Credit Agreement (including
the reasonable legal fees and expenses of Cahill Gordon & Reindel LLP, counsel
to the Administrative Agents); and
(e)     the Term Loan Administrative Agent and the Revolver Administrative
Agent, as applicable, shall have received, for the account of the Consenting
Lenders who have delivered an executed counterpart of this Amendment prior to
5:00 p.m. (New York City time) on May 14th, 2020, consent fees in an amount
equal to 0.125% of their Loans; this fee will be fully earned and due and
payable on the Amendment No. 4 Effective Date.
SECTION 3.     Representations and Warranties. The Borrower hereby represents
and warrants on and as of the Amendment No. 4 Effective Date that:
(a)     the Borrower is a duly organized or formed and validly existing
corporation in good standing under the laws of the jurisdiction of its formation
and has the corporate power and authority to execute and deliver this Amendment
and carry out the terms and provisions of this Amendment and the Credit
Agreement and has taken all necessary corporate action to authorize the
execution and delivery of this Amendment and performance of this Amendment and
the Credit Agreement;
(b)     the Borrower has duly executed and delivered this Amendment and each of
this Amendment and the Credit Agreement constitutes the legal, valid and binding
agreement and obligation of the Borrower enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law);




--------------------------------------------------------------------------------

-3-


(c)     none of the execution and delivery by the Borrower of this Amendment,
the performance by the Borrower of this Amendment and the Credit Agreement or
the compliance with the terms and provisions hereof or thereof or the
consummation of the transactions contemplated hereby (i) will contravene any
provision of any law, statute, rule, regulation, order, writ, injunction or
decree of any Governmental Authority applicable to the Borrower or its
properties and assets in a manner that is materially adverse to the Borrower or
its Restricted Subsidiaries, (ii) will conflict with or result in any breach of,
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien (other than the Liens created pursuant to the
Collateral Documents or Liens otherwise permitted under the Credit Agreement)
upon any of the property or assets of the Borrower pursuant to the terms of any
promissory note, bond, debenture, indenture, mortgage, deed of trust, credit or
loan agreement, or any other Material Agreement or (iii) will violate any
provision of the Organizational Documents of the Borrower and its Restricted
Subsidiaries;
(d)     the representations and warranties of the Borrower contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects (except that if any such representation or warranty contains
any materiality qualifier, such representation or warranty is true and correct
in all respects) on and as of the Amendment No. 4 Effective Date (both before
and after giving effect thereto) to the same extent as though made on and as of
the Amendment No. 4 Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects
(except that if any such representation or warranty contains any materiality
qualifier, such representation or warranty is true and correct in all respects)
on and as of such earlier date; and
(e)     upon the effectiveness of this Amendment, no Default or Event of Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated hereby.


SECTION 4.     Effect on Loan Documents.
(a)     On and after the effectiveness of this Amendment, each reference in any
Loan Document to “the Credit Agreement” shall mean and be a reference to the
Credit Agreement as amended by this Amendment and each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
shall mean and be a reference to the Credit Agreement as amended by this
Amendment.
(b)     Except as specifically amended herein, all Loan Documents (including all
guarantees and Liens granted thereunder in respect of the Secured Obligations)
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed.
(c)     The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents or in any way limit, impair or otherwise
affect the rights and remedies of the Administrative Agents or the Lenders under
the Loan Documents. This Amendment shall not constitute a novation of the Credit
Agreement or the other Loan Documents.
(d)     The Borrower and the other parties hereto acknowledge and agree that, on
and after the Amendment No. 4 Effective Date, this Amendment shall constitute a
Loan Document for all purposes of the Credit Agreement.




--------------------------------------------------------------------------------

-4-


SECTION 5.     Governing Law, Submission to Jurisdiction, Venue and Waiver of
Jury Trial. The provisions of Section 11.08 of the Credit Agreement are hereby
deemed to be incorporated herein, mutatis mutandis.
SECTION 6.     Miscellaneous.
(a)     This Amendment shall be binding upon and inure to the benefit of the
Credit Parties and their respective successors and permitted assigns, and upon
the Administrative Agents and the Lenders and their respective successors and
permitted assigns.
(b)     To the extent permitted by applicable Requirements of Law, any provision
of this Amendment held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
(c)     This Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy, emailed pdf. or electronic mail that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Amendment. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Amendment and the transactions contemplated hereby shall
be deemed to include Electronic Signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act. As used herein, the term “Electronic Signature”
shall mean an electronic symbol or process attached to, or associated with, a
contract or other record and adopted by a Person with the intent to sign,
authenticate or accept such contract or record.
[Remainder of page intentionally left blank.]
(d)     




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.
CIRCOR INTERNATIONAL, INC., as Borrower
By:        /s/ Tanya Dawkins    
    Name: Tanya Dawkins
    Title: Vice President and Treasurer






[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------








DEUTSCHE BANK AG NEW YORK BRANCH, as Term Loan Administrative Agent and
Collateral Agent
 
By:
/s/ Michael Strobel
 
Name: Michael Strobel
 
Title: Vice President
 
By:
/s/ Alicia Schug
 
Name: Alicia Schug
 
Title: Vice President



[Signature Page to Amendment No. 4]



--------------------------------------------------------------------------------





TRUIST BANK, as successor by merger to SunTrust Bank, as Revolver Administrative
Agent
 
By:
/s/ Katherine Bass
 
Name: Katherine Bass
 
Title: Director







[Signature Page to Amendment No. 4]



--------------------------------------------------------------------------------








[Lender Signature Pages on File with Administrative Agent]



